


Nonqualified Stock Option Agreement

THIRD AMENDED AND RESTATED REVLON, INC. STOCK PLAN

STOCK OPTION AGREEMENT, dated as of __________ (the “Agreement”), between
Revlon, Inc., a Delaware corporation, or its Affiliate executing this Agreement
(“Revlon” and, together with its Affiliates, the “Company”), and the individual
whose name appears on the signature page hereof (the “Optionee”).

Revlon’s Compensation and Stock Plan Committee (the “Committee”) has determined
that the objectives of the Third Amended and Restated Revlon, Inc. Stock Plan
(the “Plan”) will be furthered by granting to the Optionee an option pursuant to
the Plan.

In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and the Optionee agree as follows:

SECTION 1. Grant of Option. Subject to Section 11 of this Agreement, the Company
hereby grants to the Optionee a “nonqualified” stock option to purchase the
number of shares of Common Stock (as defined in the Plan) set forth on Schedule
1 hereto at a purchase price per share set forth on Schedule 1 hereto.

SECTION 2. Exercisability.

(a) For so long as the option shall not be cancelled or otherwise remains
exercisable pursuant to the terms of the Plan and this Agreement, the option
shall be exercisable as set forth on Schedule 1 hereto and in accordance with
this Section 2. The option shall not be exercisable prior to ___________, and
shall become cumulatively exercisable with respect to 25% of the shares of
Common Stock subject thereto, rounded down to the next lower full share, on
__________, and with respect to an additional 25% of the shares of Common Stock
subject thereto, rounded down to the next lower full share, on each of
___________ and __________, and shall become 100% exercisable on ___________,
and, except to the extent otherwise provided herein or in the Plan, shall remain
100% exercisable until the day prior to the seventh anniversary of the date of
grant and shall terminate and cease to be exercisable on the seventh anniversary
of the date of grant. Notwithstanding the foregoing, the option shall be fully
exercisable upon a “Change of Control,” as defined in Schedule 2 hereto.

SECTION 3. Method of Option Exercise; Involuntary Option Cash-Out; Replacement
Option.

(a) The option or any part thereof may be exercised only by giving to the
Company and to Smith Barney Stock Plan Services, a division of Citigroup Global
Markets Inc. (“SSB”) in its capacity as external Plan administrator, or such
other external Plan administrator as the Company may designate from time to
time, written notice of exercise by such means as the Company may determine from
time to time. Full payment of the purchase price shall be made on or before the
option exercise date by any combination of the following: (i) by certified or
official bank check or, in the Committee’s discretion, by personal check
(subject to collection) payable to the Company; (ii) by the assignment of
proceeds from the sale of Common Stock in the manner provided in the Plan; or
(iii) by delivery of shares of Common Stock already owned by the Optionee for at
least six months prior to the option exercise date, subject to the terms and
conditions set forth in the Plan.

(b) The Optionee shall have no right to receive shares of Common Stock with
respect to an option exercise prior to the option exercise date. For purposes of
this Agreement, unless the Committee otherwise determines, the option exercise
date shall be the later of: (i) the sixth business day immediately following the
date written notice of exercise is received by the Company and SSB in its
capacity as external Plan administrator, or such other

 

 

 

 

--------------------------------------------------------------------------------






Plan administrator as the Company may designate from time to time, if any; and
(ii) the date payment with respect to such option exercise is received.

(c) At any time prior to the issuance of shares of Common Stock with respect to
the option exercise, the Committee, in its sole discretion, shall have the
right, by written notice to the Optionee, to cancel such option or any part
thereof if the Committee, in its sole judgment, determines that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of Common Stock from the public markets,
the Company’s issuance of Common Stock to the Optionee, the Optionee’s
acquisition of Common Stock from the Company and/or the Optionee’s sale of
Common Stock to the public markets illegal, impracticable or inadvisable. If the
Committee so determines to cancel the option or any part thereof subject to the
written notice of exercise, the Company shall pay to the Optionee an amount
equal to the excess of (i) the aggregate fair market value of the shares of
Common Stock subject to the option or part thereof canceled (determined as of
the option exercise date), over (ii) the aggregate option exercise price of the
option or part thereof canceled. Such amount shall be delivered to the Optionee
as soon as practicable after such option or part thereof is canceled.

SECTION 4. Termination of Employment.

(a) Except to the extent otherwise provided in accordance with this Section 4,
the portions of this option that are exercisable as of the date of the
Optionee’s termination of employment with the Company and its affiliates may
continue to be exercised for a period of ninety days from and including the date
of termination of employment, but no additional portions of this option shall
become exercisable following the date of such termination of employment and such
unexercisable portions shall be canceled on the date of such termination of
employment.

(b) If the Optionee resigns employment otherwise than for “good reason,” “cause”
or any like term as defined under any employment agreement between the Company
and the Optionee (which terms specify the Optionee's right to terminate the term
of such employment agreement), or the Company terminates the Optionee’s
employment for “good reason” as defined in the Revlon Executive Severance Policy
as in effect from time to time (or for “cause” or any like term in any
applicable employment agreement), then this option shall cease to be exercisable
and shall automatically be canceled on the date of such termination of
employment.

(c) If the Optionee voluntarily retires with Company consent or the Optionee’s
employment is terminated due to permanent disability (in each case as determined
by the Committee), the portions of this option that are exercisable as of the
date of the Optionee’s voluntary retirement or termination of employment with
the Company may continue to be exercised for a period of one year from and
including such date of voluntary retirement or termination of employment, but no
additional portions of this option shall become exercisable following such date
of such voluntary retirement or termination of employment and such unexercisable
portions shall be canceled on the date of such voluntary retirement or
termination of employment. Notwithstanding the foregoing, the Committee may in
its sole discretion provide for a longer or shorter period for exercise of this
option or may permit the Optionee to continue vesting under this option if the
Optionee’s employment terminates solely because the Optionee’s employer ceases
to be an Affiliate of the Company or because the Optionee transfers employment
with the Company’s consent to a purchaser of a business disposed of by the
Company.

(d) If the Optionee’s employment terminates by reason of death, or if the
Optionee’s employment terminates under circumstances providing for continued
exercisability under subsection (a) or (c) and the Optionee dies within the
period described in subsection (a) or (c), the portions of this option that are
exercisable as of the date of the Optionee’s death may continue to be exercised
by the person to whom this option has passed, under the Optionee’s will (or if
applicable, pursuant to the laws of descent and distribution), for a period of
one year from and including the date of death, but no additional portions of
this option shall become exercisable either following the date of such death as
respects an Optionee whose employment or services terminates by reason of death,
or the date provided in subsection (a) or (c) as respects an Optionee

 

 

2

 

--------------------------------------------------------------------------------






whose death occurs during the period of continued exercisability provided in
subsection (a) or (c), and such unexercisable portions shall be canceled either
on the date of such death as respects an Optionee whose employment or services
terminates by reason of death, or the date provided in subsection (a) or (c) as
respects an Optionee whose death occurs during the period of continued
exercisability provided in subsection (a) or (c).

(e) Nothing in the Plan or this Agreement shall confer upon the Optionee or any
other person the right to continue in the employment of the Company or any of
its Affiliates or affect any right which the Company or any of its Affiliates
may have to terminate the employment of the Optionee or any other person.

(f) If the Optionee ceases employment with the Company and accepts employment
with a competitor in violation of the Company's Employee Agreement as to
Confidentiality and Non-Competition, as in effect from time to time, or any
other non-competition agreement or covenant executed by the Optionee, then
profits realized from exercise of any portion of the option during the 12-month
period prior to the date of termination shall be repaid by the Optionee to the
Company, in cash, within ten (10) days of such acceptance of employment and the
Company is hereby authorized to deduct such amount from any other amounts
otherwise due the Optionee.

SECTION 5. Withholding Tax Requirements. Whenever under the Plan, or this
Agreement, shares of Common Stock are to be delivered upon the exercise of an
option, the Committee may determine that, as a condition of delivery, the
Optionee shall satisfy all withholding tax requirements related to such option
in accordance with Section 3.4 of the Plan. By entering into this Agreement, the
Optionee hereby agrees that, if the Committee shall make such determination,
then (a) the Optionee shall remit, in cash, the full amount necessary to satisfy
such tax requirements within 15 days after his or her receipt of a statement for
such amount from the Company and/or (b) the Company shall be entitled to
withhold the amount of any such tax requirements from any other compensation,
expense reimbursement or other payments due to the Optionee, and to refuse to
recognize such option exercise until full satisfaction of such tax requirements.
Notwithstanding the foregoing, the Company shall have the right to determine
from time to time alternative methods to satisfy such withholding tax
requirements related to such option, including, but not limited to, the methods
set forth in Section 3.4(b) of the Plan. The Optionee further agrees and
acknowledges that all other taxes, duties and fees related to such option
exercise are for the Optionee’s own account and must be paid directly by the
Optionee.

SECTION 6. Plan Provisions to Prevail. This Agreement shall be subject to all of
the terms and provisions of the Plan, which are incorporated herein and made a
part hereof, including, without limitation, the provisions of Section 2.9(c) of
the Plan (generally prohibiting the sale of shares not owned or immediately
issuable and failure to duly deliver shares in settlement), Section 3.2 of the
Plan (generally relating to consents required by securities and other laws),
Section 3.5 of the Plan (relating to changes in capitalization) and Section 3.11
of the Plan (generally relating to the effects of certain reorganizations and
other extraordinary transactions). Any term defined in the Plan shall have the
same meaning in this Agreement. In the event there is any inconsistency between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
govern.

SECTION 7. Optionee’s Acknowledgment. By entering into this Agreement, the
Optionee agrees and acknowledges that (a) he or she has received, read and
understood a copy of the Plan, including Section 3.8(c) of the Plan (generally
relating to waivers of claims to continued exercise or vesting of awards,
damages and severance entitlements related to non-continuation of awards), and
this Agreement and accepts this option upon all of the terms thereof, and
(b) that no member of the Committee shall be liable for any Plan Action (as
defined in the Plan), including without limitation any action or determination
made in good faith with respect to the Plan or any Award thereunder or under
this Agreement. The Optionee has reviewed with his or her own advisors the tax
and other consequences of the transactions contemplated by this Agreement. The
Optionee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to all matters
of this Agreement.

 

 

3

 

--------------------------------------------------------------------------------






SECTION 8. Nontransferability. No right granted to the Optionee under the Plan
or this Agreement shall be assignable or transferable by the Optionee
(voluntarily or by operation of law), other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, all rights
granted to the Optionee under the Plan or under this Agreement shall be
exercisable only by the Optionee.

SECTION 9. No Rights as a Stockholder. No Optionee or other person exercising an
option shall have any of the rights of a stockholder of the Company with respect
to shares subject to an option until the issuance of a stock certificate to such
person for such shares.

SECTION 10. Legend on Certificates. The certificates representing the shares
issued by exercise of the option may be stamped or otherwise imprinted with a
legend in such form as the Company may require with respect to any applicable
restrictions on the sale or transfer of shares.

SECTION 11. Conditions.

(a) Notwithstanding anything contained in this Agreement to the contrary, the
grant of the option pursuant to Section 1 hereof is conditioned upon and subject
to the Optionee's execution and delivery to the Company of an executed copy of
this Agreement.

(b) By entering into this Agreement and as a condition for receiving the grant
of the option pursuant to Section 1 hereof, the Optionee agrees to fully comply
in all respects with the terms of the Company's Employee Agreement as to
Confidentiality and Non-Competition, whether or not the Optionee is a signatory
thereof, with the same effect as if the same were set forth herein in full. A
copy of the Employee Agreement as to Confidentiality and Non-Competition is
attached hereto and made a part hereof.

SECTION 12. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Treasurer of Revlon, with a copy to the
Company's Chief Legal Officer, each at 237 Park Avenue, New York, NY 10017, or
at such other address as the Company may hereafter designate to the Optionee by
notice as provided herein. Any notice to be given to the Optionee hereunder
shall be addressed to the Optionee at the address set forth below, or at such
other address as the Optionee may hereafter designate to the Company by notice
as provided herein. Notices hereunder shall be deemed to have been duly given
when received by personal delivery or by registered or certified mail to the
party entitled to receive the same.

SECTION 13. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8 of
this Agreement, the heirs and personal representatives of the Optionee.

SECTION 14. Governing Law. This Agreement shall be governed by the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state.

SECTION 15. Modifications to Agreement; Waivers. This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both the Company and the Optionee. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

SECTION 16. Other Company Actions. Nothing contained in this Agreement shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest, whether or not such action would have an
adverse effect on the option granted under this Agreement. Neither the Optionee
nor any other person shall have any claim against the Company as a result of any
such action.

SECTION 17. Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the

 

 

4

 

--------------------------------------------------------------------------------






Committee as to any such matter of interpretation, construction or
administration shall be final, binding and conclusive on all parties.

SECTION 18. No Violation of Securities Laws; Securities Trading Policy.

(a) The Company shall not be obligated to make any payment or permit any sale of
stock subject to an option hereunder if such payment, in the opinion of counsel
for the Company, would violate any applicable securities laws. The Company shall
be under no obligation to register any shares of Common Stock or any other
property pursuant to any securities laws on account of the transactions
contemplated by this Agreement.

(b) It is understood and agreed that under the Company's Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time
(the “Trading Policy”), employees and Directors of the Company, including
grantees of options, may be restricted from selling shares of Common Stock
during certain “restricted periods.” As of the date of this Agreement, the
“restricted periods” commence on the first day of each fiscal quarter of the
Company (i.e., April 1, July 1, October 1 and January 1) and continue until two
business days after the public release of the Company's earnings for the prior
quarter (under the Trading Policy, these periods may change from time to time,
and the Company may impose other restricted trading periods due to special
circumstances). Accordingly, the grantee's ability to “sell shares” to pay the
exercise price of such option may be restricted.

SECTION 19. Severability. Notwithstanding any other provision of this Agreement,
if any provision of this Agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if is cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.

SECTION 20. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.

SECTION 21. Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and the Committee in its sole
discretion shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional shares or whether any
rights to any fractional share shall be canceled, terminated, or otherwise
eliminated without payment of any consideration.

SECTION 22. Entire Agreement. This Agreement and the Plan contains the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations, written or oral, in respect thereto. Neither the Company nor
the Committee nor the Optionee have made any promises, agreements, conditions or
understandings, either orally or in writing, concerning the option grant that
are not included in this Agreement or the Plan.

SECTION 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

 

 

5

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

REVLON, INC.



 


By: 



 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

(Signature of Optionee)

 

 

 

 

 

(Printed Name)

 

 

 

 

 

(Address)

 

 

6

 

--------------------------------------------------------------------------------






Notice of Grant of Stock Options

Revlon, Inc.
ID: 13-3662955
237 Park Avenue
New York, NY 10017

Employee name:

ID:

You have been granted options to buy shares of Revlon, Inc. Class A Common Stock
as follows:

 

Non-Qualified Stock Option Value Creation Grant No.

 

Number of Value Creation Stock Options Granted

 

 

 

Non-Qualified Stock Option Grant No.

 

Number of Stock Options Granted

 

 

 

Date of Grant

 

Option Price per Share

 

Total Number of Stock Options Granted

 

Total Price of Shares Granted

 

The vesting schedule of this option grant is as follows:

 

Vesting Date

 

% Vesting

_______________

 

25%

_______________

 

25%

_______________

 

25%

_______________

 

25%

On each vesting date, the exact number of option shares vesting shall be subject
to rounding to the nearest whole share, as determined by the Company.

These options are granted under and governed by the terms and conditions of the
Third Amended and Restated Revlon, Inc. Stock Plan and the Nonqualified Stock
Option Agreement of which this notice forms a part.

It is understood and agreed that under the Company's Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time
(the “Trading Policy”), employees and Directors of the Company, including
grantees of options, may be restricted from selling shares of Common Stock
during certain “restricted periods.” As of the date of this Agreement, the
“restricted periods” commence on the first day of each fiscal quarter of the
Company (i.e., April 1, July 1, October 1 and January 1) and continue until two
business days after the public release of the Company's earnings for the prior
quarter (under the Trading Policy, this period may change from time to time, and
the Company may impose other restricted trading periods due to special
circumstances). Accordingly, the grantee's ability to “sell shares” to pay the
exercise price of such option may be restricted.

The expiration date of this option grant is ___________.

*** SCHEDULE 1 TO NON-QUALIFIED STOCK OPTION AGREEMENT ***

 

 



 

 



For Revlon, Inc.

 

 

Date

 

 



 

 



Optionee

 

 

Date

 

 

--------------------------------------------------------------------------------






SCHEDULE 2 TO NON-QUALIFIED STOCK OPTION AGREEMENT

Change of Control

A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;

(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity's Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation's 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.

 

 

 

--------------------------------------------------------------------------------






“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.

“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.

“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation's 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.

“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation's 9½% Senior Notes due 2011.

“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

 

 

 

2

 

--------------------------------------------------------------------------------